DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,579,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12 and 15-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAN (US 2018/0091538) in view of VYAS (US 2017/0293911).
Regarding claims 1, 8 and 15,
	NARAYANAN teaches a set of instructions causing a device to operate according to a method for activating an authorization device comprising: 
detecting, at an authorization device (100) having a wireless interface(120) that is disabled from receiving data, an activation operation ([0053] teaches “When a particular user has interacted with device 100 for enabling one or more device protection services of DP application 113c”  said interact[ion] is interpreted as corresponding to “an activation operation”);
receiving a request to re-configure the authorization device ([0053] teaches that element 113c may configure the DP application 113 to enable protection subsystem 471); and 
re-configuring the authorization device based on the request, the re-configuring enabling the authorization device to transmit authorization information to a reader device by way of the wireless interface ([0053] teaches sharing device suspension data (i.e., authorization information) with protection subsystem 471 (i.e., reader device) via wireless interface (“9” in fig. 1) described in [0017] as including a wireless communication path).
Narayanan fails to expressly teach that in response to detecting the activation operation, enabling the wireless interface to receive data and receiving, by way of the wireless interface, a request to re-configure the authorization device.
	VYAS teaches a set of instructions causing a device to operate according to a method for activating an authorization device comprising: 
detecting, at an authorization device (FIG. 2a teaches a payer device 200 or mobile device)  having a wireless interface(FIG. 6 teaches a computer system 600 suitable for implementing the payer device (200, 302, 400, 500) and comprising a NFC 624) that is disabled from receiving data, an activation operation ([0030] teaches “if a mobile device includes a biometric authentication sensor, the user may place a finger on the biometric authentication sensor to cause the mobile device to receive a biometric authentication request”  said detection of the user’s finger is interpreted as corresponding to “an activation operation”);
in response to detecting the activation operation, enabling the wireless interface to receive data ([0030] teaches that following detection of the user’s finger and a positive authentication, the near field communications transceiver shall be activated within mobile device for data transmission purposes); 
receiving, by way of the wireless interface, a request to re-configure the authorization device ([0031] teaches that the mobile device shall receive information related to characteristics of the merchant as well as promotion data, at least said merchant characteristic data causes the mobile device to carry out specific processing steps and to reconfigure its display module (as shall be discussed). Therefore the receipt of said merchant characteristic data is interpreted as corresponding to a request to re-configure, as is broadly recited); and 
re-configuring the authorization device based on the request ([0031] further teaches that the mobile device shall then generate an emphasized graphical depiction of a suggested payment option associated with the suggested payment on the graphical user interface of the mobile device; [0037] teaches “Thus, for example, if the user has NFC-based payment options, magnetic stripe emulation payment options, and barcode payment options, but the particular merchant only accepts barcode payments, only those payment options may be displayed with graphical depictions on the touch-sensitive display of the mobile device.”) the re-configuring enabling the authorization device to transmit authorization information to a reader device by way of the wireless interface ([0038] teaches that the transceiver may transmit payment details to a merchant device e.g., point-of-sale terminal; [0021] teaches a point-of-sale terminal is defined as a credit card terminal with a near field communications reader).
	Before the effective filing date of the invention, it would have been obvious to combine the teachings of Narayanan and Vyas, configuring the authentication device such that in response to detecting an activation operation, enabling the wireless interface to receive data; and receiving, by way of the wireless interface, a request to re-configure the authorization device, for the purpose of  providing to the user of the 

Regarding claims 2, 9 and 16,
Narayanan teaches detecting the activation operation comprises: forming at least one of a data connection or a power connection at a physical connector of the authorization device; and detecting the data connection or the power connection ([0017] teaches Communication of any suitable data between electronic device 100 and any other component may be enabled via any suitable wireless communications path).

Regarding claims 3, 10 and 17,
Narayanan teaches that the authorization device is disabled from being configured when the wireless interface is configured to be disabled from receiving data, and wherein the authorization device is enabled to be configured when the wireless interface is enabled to receive data ([0053] teaches sharing data based upon DP application 113c which enables device protection services on device 100).

Regarding claims 4, 11 and 18,
Narayanan teaches that detecting the activation operation comprises: receiving an activation of one of a touch sensor or a biometric sensor of the authorization device by a user ([0029] teaches NFC component 120 may be enabled via user interaction with biometric sensor). 
Regarding claims 5, 12 and 19,
Narayanan teaches that the activation operation includes a detection of a physical connection to a configuring device ([0017] teaches that communication of any suitable data is enabled via wired communication path).

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689